DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference number 276, shown in Figure 2, is used for denoting two different features.  See Figure below for more information.


    PNG
    media_image1.png
    741
    992
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-10 and 12-16 are objected to because of the following informalities:  
The pre-amble of claims 2-10 states following in line 1: “The fastening assembly of claim …” while the pre-amble of the independent parent claim 1 states: “A vehicle fastening assembly…”  Examiner suggests changing the pre-amble of the dependent claims 2-10 to match the independent parent claim 1.  
The pre-amble of claims 12-16 states following in line 1: “The fastener of claim …” while the pre-amble of the independent parent claim 11 states: “A fastening system for an engine…”  Examiner suggests changing the pre-amble of the dependent claims 12-16 to match the independent parent claim 11.   
Claim 13, line 13 states following limitations: “the first component” and “the second component”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the first engine component” and “the second engine component”.
Appropriate correction is required.
Allowable/Allowed Subject Matter
Claims 2-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The second section of the vehicle fastening assembly of claim 2 is configured to couple to an opening in a second component.  Closest prior art Bennett (US Patent 3809427A) fails to disclose this feature.  The second section 20 of Bennett is not coupled to a second component.  
Bennett also fails to disclose a tiered inner surface of the lower portion where the first tier receives an end of the second section is surrounds the end of second section as claimed in claim 9.
Prior art fails to disclose where the first piece of the insert is adapted to extend through an opening in the first engine component and second piece of the insert is 
Claims 17-20 are allowed.  Prior art fails to disclose a lower portion that is coupled to a threaded region of the second section as claimed in claim 17.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US Patent 3809427A).
Regarding claim 1, 
Bennett discloses:
A vehicle fastening assembly, comprising: an upper portion divided between a first section 15 and a second section 20 – see Figure 2.
a lower portion (nut 23) arranged vertically below the upper portion (15, 20) and configured to couple to the second section 20 of the upper portion – see Figure 1.
a dampening member 28 circumferentially surrounding the second section 20 of the upper portion.
a fastener 36 configured to be inserted through both the upper portion (15, 20) and the lower portion 23 and engage with the lower portion 23 of the fastening assembly.

Regarding claim 10, 
Bennett discloses:
Dampening member 28 is made out of resilient rubber (see col 2, line 10) which is a more flexible material than metal.
Upper portion (15, 20), lower portion 23 and fastener 36 are metal – see col 1, line 24.

Regarding claim 11,
Bennett discloses:
A fastening system for an engine, comprising; an insert including a first piece 15 and a second piece 20, the first piece 15 stacked vertically above the second piece 20.
a tiered receiving portion 23 configured to engage with one end of the second piece 20 of the insert.
Nut 23 can be considered to be tiered as shown in Figure “A” below.
a bolt 36 extending through the insert; and a vibration absorbing element 28 circumferentially surrounding the second piece 20 of the insert.

    PNG
    media_image2.png
    309
    575
    media_image2.png
    Greyscale

Figure “A”: Taken from Figure 2 of Bennett (annotated by the Examiner).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677